Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed October 29, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the specification includes new matter including but not limited to, “non-penetrating” language, “not including damaging fasteners such as nails and screws”, “preventing the first set of wheels from moving substantially relative to the first edge of the roof is caused only or primarily by the tensioned contact of the third set of wheels”, “such as a 3 foot lanyard”, and including all the language regarding the newly amended limitations on how to use the anchoring system. 

Drawings
The drawings were received on October 29, 2021.  These drawings are not entered as including new matter by including new methods of using the anchoring systems which were not previously presented within the application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4 , 7, and 9-26 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ballantyne 20100108442 in view of Jordan 7,926,132 in view of Bos 2005/0189171. Ballantyne discloses a method for forming and usinq a secure non-penetrating roof anchoring system capable of use with sloped rooftops  a building having a tether line positioned across a roof of the building to be connected to a first roof-anchoring device and a second roof-anchoring device, the method comprising: positioning the first roof-anchoring device (left eave hook device hook 100 placed at one edge of roof) , without penetrating the roof or the building, at or near a first edge of the roof such that a first axle on the first roof-anchoring device is located under and pressing toward (see paragraph 0031, which states “wheel size can permit the hooking motion as the eave hook device 100 engulf or surrounds and encloses the roof edge 404”) the first edge while toward the roof and a first connector (see figure below the knot 
[AltContent: textbox (single tether line
connector 
second axle pressing roof
first axle under first edge and pressing )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]       
    PNG
    media_image1.png
    529
    476
    media_image1.png
    Greyscale

[AltContent: textbox (arched body)][AltContent: arrow][AltContent: arrow]            
    PNG
    media_image2.png
    346
    397
    media_image2.png
    Greyscale

 Ballantyne discloses all of the limitations of the claimed invention except for connectors attached to a respective axle. Jordan teaches it is known to have connectors (100) attached to a respective axle (153). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ballantyne as motivated, taught, and suggested within Ballantyne with paragraph 0029 of Ballantyne to have including connectors pivotally attached to the axles of the first and second anchoring device respectively as taught by Jordan for the purpose of providing a conventional securing means of allowing safe and a wide range of movement of a user lifeline to the anchoring devices.  Ballantyne in view of Jordan disclose all of the limitations of the claimed invention except for a single tensioned tether line between a first and second anchoring device, attaching connecting elements for a user’s harness or harnesses for sliding along a tensioned tether line or tensioned tether lines. Bos teaches that it is known to have further comprising attaching a connecting element (Bos it is conventional for rooftop climbers to have a user harness for tethered to a tether line allowing sliding along a tether line, see Bos 2005/0189171, safety hook/connecting element 36, user harness 50, and user’s lifeline 60 which allowing sliding alone single 

    PNG
    media_image3.png
    296
    484
    media_image3.png
    Greyscale




primarily the tensioned contact of wheels of the third axle with the second edge of the roof, and the preventing said third axle from 

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in regards to claim 5 does not disclose locating includes placing a stopper on the rooftop between the first edge and the first axle closest to the first edge; and engaging at least one wheel supported on said first axle closest to the first edge with the stopper to prevent further movement of the first roof-anchoring device towards the first edge.
The prior art in regards to claim 8 does not disclose comprising at least one of engaging and disengaging at least one of the first and second roof-anchoring devices from a stopper disposed below or under the first axle of the first roof- anchoring device or the third axle of the second roof-anchoring device to cause said stopper to fall from the first or the second edge of the roof.  

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments and affidavit that Ballantyne can not be modified Bos, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments and affidavit against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the affidavit filed October 29, 2021, there was no comparative data between the claimed disclosed invention and the prior art used in the obvious type art rejections. Secondary considerations (objective evidence of non-obviousness) should include the following: long felt need, commercial success, failure of others, copying and unexpected 
In response to applicant’s arguments and affivadit that the Office action does not clearly point out how Ballantyne clearly discloses the applicant’s method of using an anchoring device on a roof as claimed. The examiner would like to point out that the rejection is based on Ballantyne in view of Jordan in view of Bos however mainly relies upon the applicant’s own prior art invention to Ballantyne 20100108442 which is then modified within the teaches of Jordan and Bos. Ballantyne which clearly teaches that the method of using multiple anchoring devices (see paragraph 0034) placed on various locations on the roof as long as the one anchoring device is on one edge and the other anchoring device is supported on another substantially opposite edge of the roof. Ballantyne 20100108442 also teaches of providing a connector attached to the axle to support and attach a single tether line to the individual anchoring devices (see paragraph 0029) and moving the anchoring device along the roof to various locations to support and secure a user harness. Jordan discloses that it is known to provide a pivotable attached connector to an axle and Bos discloses it is conventional to secure a connector of a user’s harness to a tether line to allow the user to move along a roof to 
The applicant is reminded that the substitute specification filed October 29, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the specification includes new matter including but not limited to, “non-penetrating” language, “not including damaging fasteners such as nails and screws”, “preventing the first set of wheels from moving substantially relative to the first edge of the roof is caused only or primarily by the tensioned contact of the third set of wheels”, “such as a 3 foot lanyard”, and including all the language regarding the newly amended limitations on how to use the anchoring system. No new matter should be added when amending the specification and/or drawings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631